DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 8 February 2021 have been fully considered but they are not persuasive. Two new references were added to the rejection in response to applicant traversing the examiner’s taking of official notice in the last office action that it would have been common sense to program the control unit of Honeywell to predict the future weight of the aircraft upon arrival based upon its measured gross weight prior to takeoff (“accurate gross weight”) minus the estimated weight of any fuel either burned or dumped in route, as the landing weight of the aircraft would affect how the aircraft handles, its landing speed, and the length of the ground run, among other things, which would be critical for a pilot to know. See MPEP § 2144.03 (C) & (D).


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-8, 10-13, 15-18, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Honeywell (EP 2,772,732 A1) in view of Mohan et al (US PGPub # 2016/0031565)and Nance (US # 8,543,322). With respect to claims 1 & 15, the Honeywell reference discloses a aircraft landing weight determination system ad method that is configured to determine an accurate gross weight of an aircraft (Title), the aircraft landing weight determination system comprising: a gross weight determination control unit (106) that is configured to determine an accurate gross weight of an aircraft based on a first source of gross weight data of the aircraft (¶ 0015) and a second source of gross weight data of the aircraft (¶¶ 0020-0022). The Honeywell reference does not expressly disclose that the gross weight determination control unit predicts a gross weight of the aircraft at an arrival location before landing based on the accurate gross weight of the aircraft. However, it was well know that a pilot wanted to avoid an overweight landing, see paragraphs 0002-0004, and paragraphs 0020-0022, of the Mohan reference for example. Mohan also teaches that it was known to calculate airplane weight from the amount of fuel consumed, which is added to the previously determined airplane weight while the airplane is in the air to calculate a weight at destination (¶ 0024). As Nance shows, this was a well .
With respect to claim 2, the first gross weight of the aircraft is determined "while parked at the aircraft parking bay on the ground before takeoff" (¶¶ 0015 & 0018-0019},
With respect to claim 3, the computer subtracts the fuel consumed during flight from the gross weight measurement taken when the aircraft was parked at the parking bay before takeoff (¶ 0021),
With respect to claim 4, the flight crew is alerted if the adjusted gross weight is outside of a predetermined range (¶¶ 0022 & 0036-0037).
With respect to claims 5 & 6, the second gross weight is determined from flight data while the airplane is in the air (¶¶ 0020-0022).
With respect to claim 7, it has already been noted, above with respect to claim 1, that although the Honeywell reference does not expressly state this, it would have been common sense to re-compare 

With respect to claim 8, the computer determines the gross weight of the aircraft while parked on the ground, and while in the air, as already noted above.
With respect to claim 10. obviously the flight computer stores flight data, as all aircraft are-equipped with flight data recorders as required by the International Civil Aviation Organization.
With respect to claim 11, the aircraft obviously has fuel sensors, and these fuel sensor signals are used to determine gross weight (¶ 0021).
With respect to claim 12, as noted above, the aircraft has built-in weight sensors (¶¶ 0015 &
0018).
	With respect to claim 13, the Mohan reference discloses that it was known to keep an avionaics database onboard of the maximum landing weight requirements of any potential landing airports along the route (¶ 0025) so that a determination could automatically be made of how much fuel, if any, would need to be burned off or dumped when diverted to an emergency landing strip.
With respect to claim 16, the Honeywell reference discloses that the first source of gross weight data is gross weight 1, wherein the gross weight 1 is initially determined when the aircraft is at a departure gate at a departure location (¶¶ 0015 &. 0018-0019) minus fuel burn between the departure gate and an arrival gate at an arrival location (¶ 0021), wherein the second source of gross weight data is gross weight 2, wherein the gross weight 2 is determined when the aircraft is off ground and in the air 
With respect to claim 17, it has already been noted, above with respect to claim 15, that although the Honeywell reference does not expressly state this, it would have been common sense to re-compare the weight of an aircraft to a maximum landing weight (MLW) if the controller determined that the aircraft weight was changing, and alerting the pilot accordingly, for safety reasons.
With respect to claim 18, gross weight is determined from flight data while the airplane is in the air (¶¶ 0020-0022).
With respect to claims 21 & 22, it has already been discussed with respect to claims 1 & 15, above, how the Mohan also teaches that it was known to calculate airplane weight from the amount of fuel consumed to calculate a weight at destination (¶ 0024).

Claims 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Honeywell in view of Mohan et al and Nance as applied to claims 1-8, 10-13, 15-18, 21, and 22  above, and further in view of Ehrhardt (US # 5,300,736). The general idea of programming a digital weighing device to ignore spurious readings was old and well known, as shown by the example of Ehrhardt (Col. 3, II. 4-24), and it would have been obvious to the ordinary practioner to program the controller of Honeywell to ignore missing, incomplete, or spurious data to prevent inaccurate or nonsensical results.


Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDY W GIBSON whose telephone number is (571)272-2103.  The examiner can normally be reached on Tue-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571)272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 


RANDY W. GIBSON
Primary Examiner
Art Unit 2856



/RANDY W GIBSON/Primary Examiner, Art Unit 2856